The
protracted period of tension that the international
community is currently experiencing underscores the
need for greater cooperation and commitment. It is
fortunate, therefore, that during the past year the
General Assembly benefited from the capable guidance
of President Julian Hunte. The wealth of experience of
his successor, Mr. Jean Ping, together with his great
diplomatic acumen and insight, lead us to feel
confident that he is in the right place at the right time.
We pay tribute to the Secretary-General, Mr. Kofi
Annan, for the exemplary manner in which he has
promoted the United Nations and maintained and
increased its relevance for the most critical issues of
the day. The degree to which the United Nations is
consulted on and participates in pivotal events and the
resolution of crises throughout the world is a tribute to
Mr. Annanís selfless dedication to the Organization.
He is also to be commended for the closer
working relationship that he has been able to foster
with the private sector and civil society through the
global compact, with the aim of offering help and
expertise to needy communities and young people.
As the Secretary-General stated in his most recent
report on the work of the Organization, the United
Nations ó indeed, the world ó has had a very difficult
and challenging year. Many of us have been
traumatized by terrorism, by the brutal acts of
repression that are taking place in many parts of the
world and by the tense situation and developments in
Iraq.
For the majority of the worldís people, however,
the most immediate threats are those of hunger,
poverty, lack of drinking water, environmental
degradation and endemic or infectious diseases,
including HIV/AIDS and malaria. Overall, the
Secretary-General notes that we have departed
considerably from the vision and spirit of the
Millennium Declaration of 2000, which embodied the
14

aspirations of our time: a world united by common
values, with the primary goal of providing better living
conditions for humanity, in an environment of peace
and security.
Unfortunately, as the Secretary-General notes,
events related to terrorism have shaken our sense of
common purpose. The tragedy of 11 September 2001,
the wars in Afghanistan and Iraq, the ongoing
bloodshed in the Middle East and other disturbing
incidents throughout the world have profoundly
divided the international community about how to
ensure our collective security.
While we have seen many examples of State
terrorism, terrorism has become essentially stateless
and nebulous in nature, and is able to spread without
regard to borders or nationalities. Although there is no
disputing the fact that terrorism must be confronted
promptly and vigorously, the knee-jerk reaction of
attempting to crush it militarily fails to address its
many manifestations or get to its root causes.
We must pay special heed to our prejudices and
fears as we endeavour to resolve difficult political
problems that may have been building for decades.
We must also accept that terrorism is not a faith
or an ideology. It may well be a tactic or a strategy of
last resort on the part of those who view themselves,
their faith, their beliefs or their physical environment
as endangered. While we must act resolutely in
confronting acts of terrorism, to do so precipitately,
without examining the underlying causes, could prove
destructive or even fatal. No one should excuse the
brutal and heinous crimes that are being committed in
so many places today, but we must acknowledge that
the situation requires us to find a solution.
The international community is threatened by the
instability that this phenomenon entails. We must not
underestimate the importance of realistic foreign and
development policies directed at resolving tensions and
reducing poverty. We must find a way to bring the
world together to reconcile differences and eliminate
reasons for misunderstanding. The words and thoughts
of the late American President, Franklin D. Roosevelt,
are relevant here. For him, security meant not only
safety from attack by outside aggressors, but also
economic, social and moral security. As he said,
essential to such a peace is a decent standard of living
for all individuals, for freedom from fear is eternally
linked with freedom from want.
We are all aware of the commitments we made at
the Millennium Summit in 2000. The critical needs and
ills confronting mankind were identified at that
Summit, and we committed to resolving them in
various ways and according to a specific timetable. The
eight Millennium Development Goals (MDGs)
represent a worldwide quest to eliminate poverty and
hunger while improving health care, education and the
environment.
Sadly, an evaluation of progress towards reaching
these goals by the target dates reveals that we are
making erratic progress. A recent study in Geneva
found that the world is scarcely making a third of the
effort necessary to achieve these modest targets. In
particular, the eighth goal, which calls for a global
partnership of rich and poor countries for development,
envisioned a substantial increase in official
development assistance (ODA), a reduction or
cancellation of debts, the removal of protectionist
barriers for agricultural products and free access to the
markets of the industrialized countries. Needless to
say, progress on this goal has been limited. It is the
only goal lacking a deadline or timetable and is
hampered by the apparent reluctance of developed
countries to keep their commitments.
Of the 50 least developed countries (LDCs), 34
are in Africa. Although five or six African countries
are close to transitioning, only one has successfully
made a smooth transition. Attempts to mobilize
domestic resources through the private sector will
require more time and funds. Low levels of savings and
investment rates testify to the huge decline in resources
needed for development. Undoubtedly, there is an
urgent need to continually increase development
assistance to this group of countries.
Africa's need for development assistance has
created the impression that the continent is a major
financial burden to the international community. In
fact, while Africa is disproportionately aid-dependent,
it does not receive a disproportionate amount of aid.
Overall, as things stand, LDCs will not be able to
reduce poverty, achieve universal primary education or
reverse the spread of HIV/AIDS by 2015. A report by
the United Nations Conference on Trade and
Development (UNCTAD) describes LDCsí woeful
deficits in savings dedicated to growth, public
investment and essential services. The report also
states that the conclusion is unequivocal and that on
15

the basis of domestic resources alone, LDCs cannot lift
themselves out of poverty.
Today, in a post-11-September world, a new
rationale for aid is emerging. Aid is increasingly seen
as a potent force in the war on terror by providing
support to both front-line States and weak States in
which terrorism could breed. Additionally, there is a
mounting recognition of endemic poverty and of the
inequalities that threaten national security interests.
Despite this realization, however, development
assistance programmes have become more selective,
aimed at a small group of countries that are in some
way qualified. Nevertheless, many countries fail to
qualify for this aid. Concrete actions must be taken for
the sake of the millions suffering in those countries.
We ignore them at our own risk.
Common sense tells us that conflict is endemic
and hardly any region in the world has escaped its
violence. However, the reality is that no new civil wars
have broken out recently, and there has been a decline
in the number of drawn-out conflicts within and
between States. We notice that although the number of
victims has risen sharply, the number of terrorist
incidents has in fact declined. That said, fewer people
are being killed by war than at almost anytime in the
past century. Few wars are beginning and many old
ones are ending. This is particularly true in Africa,
where some seven millions souls perished in the
conflicts of Angola, Congo, Sudan, Sierra Leone,
Liberia and Somalia. With the exception of the Darfur
region in the Sudan, each one of those conflicts
appears to be either coming to an end, winding down
or stabilizing. Of course, we are all deeply saddened by
the scale of the tragedy in Darfur. This issue, however,
needs to be tackled with the greatest care, clarity,
fairness and seriousness. We must be cautious about
making generalizations and forming prejudices too
soon. We need to direct our efforts towards the right
solutions.
Conflicts, of course, require weapons, and
reducing this threat requires a halt to arms shipments.
These shipments divert vital resources from other
critical needs. The countries of Asia, Latin America,
the Middle East and Africa spend some $22 billion on
arms each year, that is, more than two thirds of arms
sales worldwide.
Solidifying peace in the world calls for more
preventive diplomacy, peacemaking and additional
peacekeeping missions. Unless fully supported by the
international community through additional resources,
further operations would strain United Nations
planning, pre-positioned forces, logistics, procurement
and command and control capabilities. What is
required, therefore, is greater assistance for regional
peacekeeping capabilities, particularly in Africa.
Any action undertaken must necessarily have the
approval of the United Nations. This is the only path
that confers a degree of legitimacy on any undertaking.
Action undertaken by the United Nations implies the
approval of the Security Council. Here it must be noted
that the Council continues to operate in accordance
with the legacy of the Second World War in terms of its
structure.
Furthermore, the exponential growth in United
Nations membership is not reflected in the Council.
There is an urgent need for the developing world to
have a stronger voice in the Council. The Council must
have a more equitable and realistic distribution, in
terms of both representation and composition. Security
Council reform is long overdue and there is an urgent
need to expand the reform in both the permanent and
non-permanent categories, embracing developing and
developed countries. We are pleased with the
establishment by the Secretary-General of the High-
Level Panel on Threats, Challenges and Change. Some
of its initial soundings cover the expansion of the
Security Council, recalling membersí commitment to
contribute to national and international peace and
security. We deem auspicious the projected full review
of the Councilís work at the end of every decade,
including a review of the manpower and financial
resources of peacekeeping missions. We await the
Panelís report this December to the Secretary-General,
and we will consider his comments during the next
session of the Assembly.
The President returned to the Chair.
Following the Arta Peace Conference, which we
initiated and the outlines of which I presented to this
very Assembly several years ago, the
Intergovernmental Authority on Development (IGAD)
member States considered it necessary to complete this
process by broadening its base. Since then, and to date,
the Somali reconciliation conference in Nairobi,
Kenya, under the auspices of IGAD, has achieved
tangible progress, which we welcome. Particular
recognition should be addressed to all IGAD member
16

States for their self-sacrifice and devotion, especially
to our brothers from Kenya, whose good offices,
patience and determination allowed the negotiations to
continue even in the most critical moments. Indeed, the
Somali representatives, spurred by the will of the
region and the convergence of political and financial
support of the international community, worked
relentlessly to set up the first pillar of the Somali
Government institutions ó that is, the Transitional
Parliament. This first stage, welcomed by the Somali
people within the country and in the diaspora, and the
international community as a whole, finally brought a
glimmer of hope that the reign of anarchy and chaos
would soon come to an end in Somalia.
The divergences of view that prevailed for a long
time among the countries of the region on ways of
resolving the Somali conflict have now yielded to
common sense and collective resolve, to work in
harmony and to collaborate in a sincere and fraternal
spirit towards the ultimate goal of helping our Somali
brothers achieve legitimate and lasting peace.
The misunderstandings and difficulties
encountered during the process have provided an
opportunity for a fresh review of the statements of the
various regional actors for a clear-eyed and in-depth
analysis, imbued with the genuine desire to show the
solidarity of IGAD countries towards Somalia, and has
made it possible to underscore the common need to
help the Somali people to establish a broad-based
Government that is representative and legitimate. This
Conference has culminated in a Somali Parliament,
where all the factions and various components of
Somali civil society are represented, such as
intellectuals, professionals, women and others. Last
week, the members of Parliament elected a Speaker,
and today they are electing his deputies before
proceeding on 10 October to elect the President of the
Transitional Government.
Without a doubt, and very importantly so, the
facts bear out that we are today in a significantly
different mood than the past, because this time the
Somali people are more determined to deepen their
dialogue and the reconciliation process. And as a
region we are convinced that we must work together
towards achieving the goals agreed upon. It is also the
responsibility of the international community to act in
a strong and decisive manner to assist Somalia.
In the first place, the international community
must provide the necessary financial and political
support to rapidly enable the new Government to create
the conditions for achieving the rehabilitation of
facilities needed to house the new Government; the
provision of direct budgetary support to pay wages and
other administrative expenditures; and the tackling of
security issues head-on, in particular, with the
implementation of demobilization, disarmament and
reintegration programmes (DDR).
In this first six-month critical phase, the actions
undertaken by the new Government will determine the
authority of its legitimacy as it proceeds to consolidate
the gains obtained from the reconciliation process, with
the aim of addressing the formidable expectations of
the Somali people.
In the second place, at the political level, it is
assumed that the new Transitional Parliament will be
an all-inclusive body; it will agree to swear in members
of this National Assembly; and all its members will
accept the primacy of the rule of law, responsible
norms of behaviour, disarmament and demobilization.
Any contrary attitudes, actions or activities that could
undermine the efforts to pacify the country or frustrate
the effectiveness of the new Government should not be
tolerated or accepted by the region or by the
international community.
In this respect, the Security Council, the unique
body entrusted with the maintenance of international
peace and security, may be called upon to take
necessary measures in conformity with the United
Nations Charter to apply the following measures in
case the new State faces a resurgence of obstacles to
the reconciliation process or restoration of the State.
These would be the implementation of a list and a
systematic regime of sanctions directed against those
who would continue to undermine the Governmentís
peace efforts.
We are deeply convinced that this is a unique
opportunity for the international community to finally
resolve the long-lasting conflict in Somalia. We need to
acknowledge the changes that have taken place. The
Somalis are determined, and the region is united. We
should, at all costs, avoid repetition of the scenario we
have experienced in the past. Let us seize this
opportunity. Let us, together, help our Somali brothers
and sisters in their quest for peace, stability, and unity.
17

Until now, innumerable resolutions,
commitments, initiatives and peace processes to
resolve the long-festering Middle East conflict remain
at best rhetorical. A clear-cut vision of the two-State
solution - a secure Israel side by side with a viable
Palestinian State - rings hollow in the wake of a large
expansion of illegal Israeli settlements in the occupied
Palestinian territories of the West Bank, with the
building of thousands of houses on land confiscated
from Palestinian families. All this sounds familiar.
Over the last three-and-a-half decades, we have
witnessed the blatant confiscation of Palestinian land,
farmlands and water resources. The daily oppression
and repression of Palestinian victims is beyond
comprehension. Nevertheless, the Palestinians continue
to struggle against all odds to maintain some
semblance of civil order.
Making an already untenable and explosive
situation even worse, Israel, in defiance of
international law and public opinion, has embarked on
building a separation wall, which is penetrating and
dividing Palestinian territory in two, well beyond
Israelís 1967 borders, thus creating facts on the ground.
And, as we all know by now, Israelís proposed tactical
withdrawal from Gaza is not a prelude to Palestinian
statehood. All these violent and deliberate actions have
made a mockery of the road map, and thus, rendered it
worthless; this is the same fate that met the Oslo
Accords.
Abandoned by the international community, the
Palestinians are struck with indefinite deprivation, a
sense of hopelessness and statelessness. That being the
case, this Assembly has perhaps the sad duty to
pronounce itself incapable of constraining Israel, a
Member State of this Organization, rather than
continuing to give false hope to a people that has
already lost everything.
Djibouti, strategically situated at a crossroad of
the seas, and serving as a gateway to the growing
African and Middle Eastern markets, has been
fortunate in achieving a period of sustained growth,
stability and improved governance. Many of our
facilities are presently undergoing considerable
improvements to respond to, and to take advantage of
the growing demands. A new modern port is under
construction, the first phase being an oil terminal
expected to be operational by next year, followed by a
major container terminal, and finally by an industrial
free zone that will be the first of its kind in Africa,
offering light manufacturing and value-added facilities
and services in a duty-free setting, including
warehousing, storage and distribution.
In this respect, we wish to express deep gratitude
to the inspiring and pragmatic leadership of Dubai, our
key partner in this visionary venture, that will
undoubtedly put Djibouti on the map of international
trade and shipping.
Djibouti seeks to improve its private sector
development by reducing the cost of creating or doing
business, by improving its labour force through
investments in education, training, health, social
protection and eliminating gender disparities. The
Government is also working to strengthen institutional
capacity and governance, while developing its
absorptive capacity to better manage, as well as
effectively utilize, donor support.
The Horn of Africa has seen its share of conflict
and natural disasters. Together with our friends in the
region, we are resolutely engaged in mitigating the
plight of our people, reducing tensions and conflict,
developing cooperation in the areas of transport,
communications, health and the environment. Regional
and international security issues and, in particular, the
fight against terrorism, are of primary concern to the
countries in the Horn of Africa. Together with our
international partners, we are doing all we can in the
fight against that scourge. The same holds true for the
HIV/AIDS pandemic, tuberculosis and malaria. Our
region has no other alternative than to strengthen
cooperation in all areas ó from economic development
to improving confidence-building measures.
Djibouti, friend to all, enemy of none, will spare
no effort to further intensify the search for greater
regional harmony and cooperation, while promoting a
pluralistic, open, and healthy society at home.